This case is brought in trover by the plaintiff as trustee for her assignee. It appears that the goods *Page 595 
alleged to have been converted were leased on May 5, 1900, and that the assignment was made June 26, 1900. The alleged conversion by demand and refusal, if any there was, occurred after that. Hence, according to Meyers v. Briggs,11 R.I. 180, the title to the goods had passed to the assignee, and the action should have been brought in his name.
The affidavits show a sufficient ground of accident and mistake. A new trial is granted, and the execution is quashed.
The Eleventh District Court is hereby directed to re-enter said case upon its docket on Wednesday, May 1, 1901, for further proceedings. A certified copy of this order will be forwarded to the clerk of the Eleventh District Court.